Case 5:21-cv-00420-JGB-KK Document 11 Filed 04/19/21 Page 1 of 3 Page ID #:140
                                                                                   JS-6

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 21-420 JGB (KKx)                                Date April 19, 2021
  Title Frederick Simmonds et al. v. SAW Enterprises and Mary Conover, et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


      Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

  Proceedings:      Order (1) GRANTING Plaintiff’s Motion for Remand (Dkt. No. 8); and
                    (2) VACATING the April 26, 2021 Hearing (IN CHAMBERS)


         Before the Court is Motion for Remand filed by Plaintiff Frederick Simmonds
 (“Plaintiff”). (“Motion,” Dkt. No. 8.) The Court finds the Motion appropriate for resolution
 without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in support
 of and in opposition to the Motion, the Court GRANTS the Motion. The Court vacates the
 hearing set for April 26, 2021.

                                         I. BACKGROUND

         On December 11, 2020, Plaintiff filed his Complaint in the Superior Court of the State of
 California for the County of San Bernardino against Defendants Saw Enterprises, Mary Conover,
 and Does 1 through 50 (“Defendants”). (“Complaint,” Dkt. No. 1-5.) The Complaint alleges
 six causes of action for violations of California labor laws. (See Complaint.) Plaintiff served
 Defendants on February 8, 2021. (“Notice of Removal,” Dkt. No. 1 at 2.)

         On March 8, 2021, Defendants removed the action to federal court. (See Notice of
 Removal.) Plaintiff filed the Motion on March 29, 2021. Defendant opposed the Motion on
 April 5, 2021. (“Opposition,” Dkt. No. 9.) Plaintiff replied in support of the Motion on April
 12, 2021. (“Reply,” Dkt. No. 10.)

 //
 //
 //

  Page 1 of 3                        CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
Case 5:21-cv-00420-JGB-KK Document 11 Filed 04/19/21 Page 2 of 3 Page ID #:141




                                    II.    LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332.

         The right to remove is not absolute, even where original jurisdiction exists. A defendant
 may not remove on diversity jurisdiction grounds “if any of the parties in interest properly joined
 and served as defendants is a citizen of the State in which such an action is brought.” 28 U.S.C.
 § 1441(b)(2). And a defendant must remove “within 30 days after the receipt by the defendant,
 through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b). Moreover,
 the Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,” and
 “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong presumption
 against removal jurisdiction means that the defendant always has the burden of establishing that
 removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL 5514142, *6 (C.D.
 Cal. Oct. 31, 2014). The court must resolve doubts regarding removability in favor of remanding
 the case to state court. Id.

                                          III. DISCUSSION

          Plaintiff concedes that the parties are diverse but asserts that remand is proper because
 the amount in controversy does not exceed $75,000. (Motion at 5.) Defendants allege that
 Plaintiff’s damages total approximately $33,000 and that the attorneys’ fees Plaintiff seeks will
 raise the amount in controversy above $75,000. (Notice of Removal at 5-6.) Plaintiffs dispute
 this damages figure but acknowledge that it is likely to be somewhat similar. (Reply at 7.) The
 parties’ major disagreement is over the value of attorneys’ fees. However, Plaintiff has stipulated
 that damages and fees for Plaintiff’s individual claim will not exceed $75,000. The Court accepts
 this stipulation and for that reason GRANTS the Motion.1

 //
 //
 //


         1
           Plaintiff argues on reply that the Court ought to award him costs and expenses resulting
 from Defendants’ allegedly deficient removal. (Reply at 8.) Arguments made for the first time in
 a reply are generally improper. See United States ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117,
 1127 (C.D. Cal. 2000) (“It is improper for a moving party to introduce new facts or different legal
 arguments in the reply brief than those presented in the moving papers.”). Therefore, the Court
 will not consider this argument here.
  Page 2 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:21-cv-00420-JGB-KK Document 11 Filed 04/19/21 Page 3 of 3 Page ID #:142




                                  IV.   CONCLUSION

        For the reasons above, the Court GRANTS Plaintiff’s Motion. The April 26, 2021
 hearing is VACATED. The Court REMANDS this case to the Superior Court of the State of
 California for the County of San Bernardino.



 IT IS SO ORDERED.




  Page 3 of 3                   CIVIL MINUTES—GENERAL              Initials of Deputy Clerk MG
